Wait, J.
The instrument declared on as a promissory note possessed the necessary requirements. It is in writing, signed by the maker. It contains an unconditional promise to pay a certain amount at fixed times to a certain person or order. G. L. c. 107, § 23. That it is payable on instalments and on the failure to pay one instalment the whole becomes due, does not destroy its character. G. L. c. 107, § 24. Whether it is made nonnegotiable by the separate agreement which it contains in regard to money loaned on *482account of the renewal of a license, G. L. c. 107, § 27, is immaterial; because the action is brought by the original payee against the estate of the original indorser who indorsed it before delivery. Cherry v. Sprague, 187 Mass. 113. See Goodfellow v. Farnham, 236 Mass. 453, and 239 Mass. 590.
The exception to the refusal to give the first request must be overruled, because the evidence is not in the bill of exceptions before us.
The exception to the refusal to give the second and third requests must be overruled, because the requests are immaterial.
The exception to the instruction that the instrument was a promissory note must be overruled, because, as here decided, the instruction was right.
This disposes of all the exceptions.

Exceptions overruled.